Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 3-22 are pending and subsequently allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record considered as a whole neither shows, nor renders obvious the subject matter as set forth by the pending claim for the following reasons: Applicants response directed to correcting the 112(b) issues set forth in the Final Office Action (mailed on 2/7/22) and discussed during a telephonic Interview with Mr. Parins (on 2/18/22), has been considered to be persuasive with respect to the newly amended language to the claims, as set forth on page 2 of the “Remarks”, and as such, the limitations as now set forth now in the independent claims 1, 19 & 20, in combination, are not shown or rendered obvious by the prior art of record.  It is noted that the previous nonstatutory double patenting rejection has been obviated to an approved Terminal Disclaimer (filed on 11/24/21).  The closest prior art to the currently pending claims includes USP 8,094,409 to Feliss et al., which is cited to show a disk drive device including a monitoring device for gaseous content of the disk cavity; and USP 5,293,286 to Hasegawa et al. which is cited to show a disk drive device which actively maintains optimum humidity levels in the disk cavity.  Neither describes, anticipates, or makes obvious to one having ordinary skill in the art, the current claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
March 8, 2022